Citation Nr: 0902147	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-03 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of cancer of the larynx manifested as 
laryngitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had active service from September 1952 to March 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The RO, in an August 2005 rating decision, granted service 
connection for cancer of the larynx and assigned a 
noncompensable evaluation, effective in July 2005.  In an 
October 2006 rating action, the RO increased the larynx 
cancer disability evaluation to 10 percent, effective in July 
2005.  However, it is presumed that the appellant is seeking 
the maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

The appellant has appealed the initial rating that was 
assigned to the larynx cancer disability when service 
connection was granted.  The appellant is thus asking for a 
higher rating for the larynx cancer disability effective from 
the date service connection was granted.  Consequently, the 
evidence to be considered includes that for the entire time 
period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therefore, the larynx cancer rating issue 
on appeal is as listed on the title page.

The Board notes that the VA medical evidence of record 
reflects that the appellant was diagnosed with hypothyroidism 
in 2003, and that he has been prescribed medication for that 
condition.  In addition, the medical evidence of record 
intimates that the hypothyroidism is secondary to the 
appellant's radiation therapy for the service-connected 
larynx cancer.  The matter is REFERRED to the RO for 
appropriate action.

The Board also notes that the appellant submitted written 
claims for service connection for hearing loss, tinnitus and 
an eye condition in October 2006.  He also submitted a claim 
for an increased evaluation for his right arm disability at 
that time.  The claims file does not contain any rating 
decision on any one of these issues.  The matter is REFERRED 
to the RO for appropriate action.


FINDING OF FACT

Throughout the course of this appeal, the appellant's larynx 
carcinoma residuals manifested as laryngitis have not 
resulted in thickening or nodules of the cords, polyps, 
submucous infiltration or pre-malignant changes on biopsy.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the larynx cancer disability characterized as 
laryngitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.159, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.97, Diagnostic Code 6516, 6518, 6519, 6520, 6819 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant's disability claim arises from his disagreement 
with the initial evaluation that was assigned to the larynx 
cancer disability following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in October 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA medical treatment records have 
been associated with the claims file.  The appellant was 
afforded a VA medical examination.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available relevant 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation for the 
laryngitis (larynx cancer) disability, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The appellant submitted a claim for service connection for 
cancer of the larynx in July 2005.  After service connection 
was granted, effective in July 2005, a 10 percent evaluation 
was assigned for the laryngitis that was residual to the 
radiation therapy administered in 2003.  The appellant 
contends that he is entitled to a higher initial evaluation 
for this disability. 

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the in the report of the VA 
examination conducted in July 2006, and in the reports of 
private and VA treatment rendered in 2003, 2004 and 2005.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Review of the medical evidence of record reveals that the 
appellant was diagnosed with a poorly differentiated squamous 
cell carcinoma of the supraglottis (left false vocal cord) in 
February 2003.  Diagnostic Code 6819 governs malignant 
neoplasms of any specified part of the respiratory system.  
Under Diagnostic Code 6819, a rating of 100 percent continues 
for beyond the cessation of any surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
Six months after the discontinuance of such treatment, the 
appropriate disability rating is determined by mandatory VA 
examination.  If there has been no local recurrence or 
metastases, the rating is based on residuals.  38 C.F.R. 
§ 4.97, Diagnostic Code 6819.

In this case, as previously noted, the appellant was 
diagnosed with the larynx cancer in 2003, and he underwent 
radiation treatment that same year.  He did not file a claim 
for service connection for larynx cancer until July 2005 - 
more than six months after the cessation of the radiation 
therapy.  There has been no local recurrence and there have 
been no metastases.  Therefore, his disability was rated by 
the RO based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 
6819.

The appellant has been rated as 10 percent disabling under 
Diagnostic Code 6516.  Under Diagnostic Code 6516, chronic 
laryngitis manifested by hoarseness with inflammation of 
cords or mucous membrane is rated as 10 percent disabling and 
chronic laryngitis manifested by hoarseness, with thickening 
or nodules of cords, polyps, submucous infiltration or pre-
malignant changes on biopsy is rated as 30 percent disabling.  
38 C.F.R. § 4.97, Diagnostic Code 6516.

Review of the medical evidence of record reveals that the 
appellant was seen in a VA facility in December 2003.  He 
reported that he had had difficulty swallowing since 
undergoing radiation for cancer of the larynx earlier that 
year.  His voice was raspy.  The appellant was hospitalized 
in a VA facility in January 2005.  Because the appellant had 
new hoarseness with a history of laryngeal cancer, a flexible 
laryngoscopy was performed.  This procedure revealed no 
lesions in the nasal cavity, in the nasopharynx, in the 
hypopharynx or in the larynx.  The bilateral vocal cords were 
mobile with a stable airway.  The appellant did have severe 
arytenoid edema and erythema, as well as pachyderma 
consistent with reflux laryngitis.  A July 2005 VA treatment 
note indicates that the appellant did not have any oral 
lesions.

The appellant underwent a VA medical examination in July 
2006; he complained of hoarseness of his voice and denied 
experiencing pain.  The appellant reported that his most 
recent swallowing study had been within normal limits.  
Laryngoscopy revealed marked edema in the left area of the 
arytenoid fold and artytenoid cartilage, as well as in the 
area of the glottic fold.  The vocal cords did not have any 
mass or lesion on them.  They appeared to be mobile and to 
move fairly well.  No pachyderma was noted.  The examiner 
stated that the appellant's voice is considered slightly 
hoarse.  In an August 2006 addendum, the examiner stated that 
the edema of the right artyenoid and aryepiglottic fold were 
considered residuals of the radiation therapy.

An initial evaluation in excess of 10 percent is not 
warranted for the appellant's service-connected laryngitis 
residual to radiation for carcinoma of the larynx under the 
criteria of Diagnostic Code 6516.  The preponderance of the 
medical evidence of record shows that, while the appellant's 
disability is productive of chronic laryngitis with 
hoarseness and inflammation of cords or mucous membrane, no 
thickening of, or nodules on, the vocal cords is shown.  In 
addition, no submucous infiltration or polyps have been 
shown.  Thus, the assignment of the next higher evaluation is 
not warranted.  38 C.F.R. § 4.97, Diagnostic Code 6516.

The appellant has not undergone a laryngectomy and he does 
not experience aphonia.  Therefore, Diagnostic Codes 6518 and 
6519 are not for application.  In addition, the appellant 
does not have any stenosis of the larynx.  Therefore, 
Diagnostic Code 6520 is not for application.  38 C.F.R. 
§ 4.97.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent schedular evaluation for 
the appellant's service-connected larynx disability may be 
granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected larynx disability addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for the appellant's larynx 
disability, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization or extensive treatment for his larynx 
disability since he completed his course of radiation in 
2003, and he has not demonstrated marked interference with 
employment due to the larynx disability by itself.  

There is no objective evidence of any symptoms due to the 
service-connected larynx disability at issue that are not 
contemplated by the pertinent rating criteria.  Consequently, 
the Board concludes that referral of this case for 
consideration of the assignment of an extraschedular rating 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

In summary, the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for the 
appellant's larynx disability.  Because this is an appeal 
from the initial rating for the larynx disability, the Board 
has considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
instance, the record does not show varying levels of 
disability that would warrant changes in the rating assigned 
since July 2005.  Because the record does not show varying 
levels of disability, there is no evidentiary support for the 
assignment of a staged rating for the larynx disability at 
any time.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Applying the pertinent rating criteria to the facts 
summarized above, the Board concludes that an initial rating 
in excess of 10 percent for disability due to laryngitis 
residual to cancer of the larynx is not warranted.  Because 
the preponderance of the evidence is against an allowance of 
an initial evaluation in excess of 10 percent for the 
appellant's larynx disability under the schedular criteria, 
the benefit-of-the-doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 
(2001).


ORDER

An initial evaluation in excess of 10 percent is denied for 
the appellant's larynx cancer (laryngitis) disability.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


